DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-23 are allowed.
Claims 1,8: Prior art  of record does not teach automatically generating a plurality of secondary email addresses for the user corresponding to the plurality of online services such that the plurality of secondary email addresses include ( a) a first secondary email address for the user that is unique a first online service from the plurality of online services: and (b) a second secondary email address for the user that is unique to a second online service from the plurality of online services; and transmit each of the plurality of secondary email addresses to the second one or more servers such that each of the plurality of online services receives a different one of the plurality of secondary email addresses for the user without receiving the primary email address for the user, thereby enabling each of the plurality of online services to transmit emails to the user despite not receiving the primary email address for the user.
Therefore, the pending claims are allowed as the prior art of record does not anticipate each and every limitation recited in the claims; nor would it have been obvious to one of ordinary skill in the art to modify the prior art to include all of the deficient features, as set forth in the allowed claims. 
With regard to independent claim 16, while not identical to independent claim 1, they are substantively similar to independent claim 1 and are therefore allowed under the same rationale.  
Claims 2-7, 9-15, and 17-23 are each dependent from one of claims 1, 8, or 16, and are therefore allowed under the same rationale.  
USPTO Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/Primary Examiner, Art Unit 2435